                   Case 1:19-cv-09559-MKV Document 72 Filed 02/24/20 Page 1 of 2

                                                                                     USDC SDNY
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
                                                                                     DOC #:
Phillip B. Dye, Jr. pdye@velaw.com
                                                                                     DATE FILED: 2/24/2020
Tel +1.713.758.2048 Fax +1.713.615.5766



                                                          Laurel is directed to submit an additional filing setting forth
February 21, 2020                                         the law and facts demonstrating the risk of prejudice to
                                                          Laurel and supporting Laurel's request for expedited relief.
Via ECF                                                   SO ORDERED.
Honorable Mary Kay Vyskocil
United States District Judge
                                                                  2/24/2020
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 18C
New York, NY 10007-1312

           Re:       Bouchard Transportation Co., Inc. v. Laurel Shipping LLC et al., 19-cv-09559-MKV—
                     Request for Expedited Execution by U.S. Marshal of Warrants of Arrest

Dear Judge Vyskocil:

        We represent Laurel Shipping LLC (“Laurel”) in the above-captioned matter, and write to request
guidance from the Court regarding the process for expediting the execution by the U.S. Marshals Service
of the Warrants of Arrest, Dkt. Nos. 64-67 (the “Warrants”), which were issued by this Court on February
14, 2020, Dkt. No. 61, just three days after Laurel moved for their issuance.

        The Warrants were directed to the U.S. Marshals Service and commanded the U.S. Marshal to
arrest the respective Vessels and hold them pending further order of this Court. Yesterday, we were
advised by the U.S. Marshal’s office for the Eastern District of New York that the Warrants may not be
executed until the second week of March. See electronic correspondence attached hereto as Exhibit A
(we have been coordinating with the EDNY Marshal’s office because the Vessels are currently located
within EDNY waters)1. A three week delay in executing the Warrants issued by this Court presents a
prejudicial risk to Laurel – that the Vessels may leave the waters within this Court’s jurisdiction before
the Warrants are executed, thereby evading the arrest ordered by this Court.

        Laurel has provided all necessary paperwork and monetary deposits to the U.S. Marshals Service,
in accordance with the Marshals’ procedures, to support the arrest and seizure of the Vessels. We have
also arranged for the services of a Substitute Custodian, who, per this Court’s Order (Dkt. No. 68), will
act in place of the U.S. Marshals Service as keepers for the Vessels during the pendency of their seizure.
All that is required now to effect the arrest and seizure ordered by this Court is for the U.S. Marshals
Service to execute the Warrants.


1
    This Court has concurrent jurisdiction over the waters within the Eastern District pursuant to 28 U.S.C. § 112(b).
Vinson & Elkins LLP    Attorneys at Law                                     1001 Fannin Street, Suite 2500
Austin Beijing Dallas Dubai Hong Kong Houston London                        Houston, TX 77002-6760
New York Richmond Riyadh San Francisco Tokyo Washington                     Tel +1.713.758.2222 Fax +1.713.758.2346 velaw.com


US 6930529
             Case 1:19-cv-09559-MKV Document 72 Filed 02/24/20 Page 2 of 2


                                                                                                     Page 2




       Facing a potential delay of three weeks for the execution of the Warrants, Laurel is now seeking
guidance from the Court on expediting the execution of the Warrants so that the Vessels may be arrested
and seized in accordance with the Order of this Court.

       Laurel greatly appreciates Your Honor’s attention to this matter, and is available to discuss at the
Court’s convenience should the Court have any questions.

                                             Respectfully submitted,

                                             /s/ Phillip B. Dye, Jr.

                                             Phillip B. Dye, Jr.

Attachment



cc:    All counsel of record via ECF




US 6930529
